Citation Nr: 9920074	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  90-43 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran's injuries sustained on June 14, 1986, 
were the result of his own willful misconduct for Department 
of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1988 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran's case was remanded for 
further development in March 1996.  It is again before the 
Board for appellate review.  


FINDING OF FACT

Injuries sustained in a June 14, 1986, accident were 
proximately caused by the veteran engaging in a course of 
action involving conscious wrongdoing and known prohibited 
action, with wanton and reckless disregard for its probable 
consequences, that is, driving his motorcycle while impaired 
by alcohol.


CONCLUSION OF LAW

The injuries sustained by the veteran in a June 1986 
motorcycle accident were the result of his own willful 
misconduct.  38 U.S.C.A. §§ 105, 1131 (West 1991); 38 C.F.R. 
§§ 3.1, 3.301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that injuries incurred in a June 14, 1986 
motorcycle accident were not the result of his own willful 
misconduct.  After reviewing the record, the Board finds that 
his claim is plausible; therefore, it is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
but no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1131.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum).  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of the injury, 
disease, or death. 38 C.F.R. § 3.1(n).  The simple drinking 
of alcoholic beverage is not of itself willful misconduct.  
If, however, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (1998).

In this case, on June 14, 1986, the veteran was severely 
injured after his motorcycle went off the road and struck a 
bridge overpass support in Petersburg, Virginia.  His 
injuries included, inter alia, a closed head injury, facial 
fractures, hemithorax, fractures of the right tibia, and 
right clavicle, right hemiparesis, and a right brachial 
plexus injury.  In support of his claim for service 
connection of these disorders the veteran essentially 
contends that his disabilities were not proximately caused by 
his consumption of alcohol, or that mitigating circumstances 
should be considered with respect to his consumption of 
alcohol. 

In a statement received in July 1989, the veteran indicated 
that, several months prior to his accident, he had learned 
that his wife was seeing other men.  He had made arrangements 
for her and his son to return to their home in Arkansas.  On 
the day of the accident, he was invited to a barbecue at a 
park.  On the way to the barbecue he saw his wife there with 
some men.  He said that she had returned from Arkansas on her 
own and without their son.  He attempted to talk to her but 
she would not talk about their son.  She later left with the 
people she was with.  The veteran said that he began to 
drink.  He then got on his motorcycle and had the accident.  
He stated that he was disturbed by seeing his wife there with 
the other men.

The police report from the Petersburg, Virginia Police 
Department noted that the veteran's motorcycle failed to 
negotiate a curve while traveling at a high rate of speed.  
He then left the roadway and crashed into a concrete bridge 
support for a highway overpass.  The road conditions were 
listed as a no passing area, with a level curve.  It was 
daytime, the weather was clear and the road dry.  The report 
indicated that the veteran exceeded the speed limit prior to 
the accident.  The investigating officer did not perform a 
blood alcohol test or breath test at the scene.  However, he 
recorded that the veteran's driving ability was impaired due 
to drinking. 

A copy of a toxicology test, done on June 14, 1986, at 
Southside Regional Medical Center, revealed a blood alcohol 
level of 200 milligrams/deciliter.  This equates to a 0.200 
blood alcohol level (BAC).  

The veteran underwent a period of treatment and 
rehabilitation until his recovery and ultimate discharge from 
service in December 1987.

A copy of the veteran's DD 214, provided by the National 
Personnel Records Center (NPRC) in December 1992, reflects 
that the veteran was discharged under the authority of 
paragraph 4.24E(6) of Army Regulation (AR) 635-40.  The Board 
notes that there was no such paragraph in existence for AR 
635-40 at that time.  However, there was a paragraph 4.24b(6) 
which provided for "Separation for physical disability 
without severance pay when the disability was incurred as a 
result of intentional misconduct, willful neglect, or during 
a period of unauthorized absence."  The veteran's DD 214 
listed the narrative reason for discharge as "disability not 
in the line of duty."  Further, separation orders dated in 
December 1987 note that severance pay was not authorized and 
that the disability was not in the line of duty.

A Report of Accidental Injury form, dated and received in 
March 1988, was completed by the veteran. On the form, the 
veteran indicated that he was drinking at a barbecue party 
with men from his unit.  He said that he was returning to a 
military component at a high rate of speed when the accident 
occurred.  He said that the road was dry, the weather was 
clear and that there was no other traffic.

The Board notes that the RO made numerous attempts to obtain 
a copy of a line of duty (LOD) investigation or results of a 
medical evaluation board (MEB) or physical evaluation board 
(PEB) for the veteran.  Requests were made of the NPRC, the 
Judge Advocate General's office at Fort Lee, Virginia, and 
from Walter Reed Army Medical Center.  However, either no 
records were found or they were forwarded to the NPRC.  The 
NPRC replied on numerous occasions that no LOD, MEB, or PEB 
findings were on file.

Generally, in circumstance such as these, the military 
service involved conducts a line of duty investigation and 
renders a finding as to whether the individual's injuries 
were received in the line of duty or due to willful 
misconduct.  The VA is generally bound by service 
determinations that an injury was not due to misconduct 
unless it is patently inconsistent with the facts and the 
requirements of laws administered by the VA.  38 C.F.R. 
§ 3.1(n).  Moreover, under 38 U.S.C.A. § 105(a), there is a 
presumption that an injury incurred during active military 
service will be deemed to have been incurred in the line of 
duty unless the injury was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.

[I]n all cases[,] section 105 establishes 
a presumption in favor of a finding of 
line of duty.  If the BVA finds that an 
exception does apply (in this case, 
willful misconduct), and denies the claim 
solely on the basis of such exception, 
the Board must establish that denial of 
the claim is justified by a preponderance 
of the evidence.

Daniels v. Brown, 9 Vet. App. 348, 351 (1996) (citing Smith 
v. Derwinski, 2 Vet. App. 241, 244 (1992)).

However, there is no line of duty investigation available.  
Attempts to obtain additional records for the veteran have 
been unsuccessful.  There is no service determination 
available to review.  Accordingly, the Board must decide the 
case based on the evidence of record.

Virginia state law in effect at the time of the accident 
prohibited, inter alia, the operation of a motor vehicle by a 
person with a BAC concentration of 0.10 or more by weight by 
volume or while under the influence of alcohol, or while 
under the combined influence of alcohol and any drug or drugs 
to a degree which impairs his ability to drive or operate any 
motor vehicle, engine or train safely.  VA. CODE ANN. § 18.2-
266 (Michie 1986).  The Board notes that there is no evidence 
to show that the veteran was prosecuted for driving while 
impaired or other alcohol related offense.

In this case, there is no objective evidence to show that the 
veteran did not have a BAC below 0.10.  To the contrary, the 
evidence indicates a BAC of at least twice that amount.  The 
veteran admits that he had been drinking, although he has not 
specified how much alcohol he consumed.  The police report 
contains credible evidence of the veteran operating his 
motorcycle in an unsafe manner, to include driving at a high 
rate of speed.  The police report indicated driving 
conditions were favorable. 

The veteran has not offered any evidence to contradict the 
findings of the police report, the BAC level or determination 
for reason for his final discharge by the Army.  Instead, the 
veteran has simply asked that the Board take into 
consideration the circumstances that lead up to his drinking.  
Further, the Board is asked to consider the drinking on June 
14, 1986, as an aberration of the veteran's behavior that 
came about only due to the stress he was under as a result of 
his marital difficulties.  

The Board notes that the claims file does contain a DA Form 
199, Physical Evaluation Board Proceedings (PEB), that is 
undated and unsigned.  The form lists a number of 
disabilities with a finding of "no" for intentional 
misconduct or willful neglect.  The form further indicates a 
total rating of 100 percent with a recommendation that the 
veteran be placed on the Temporary Disability Retired List 
(TDRL).  However, given that the form is unsigned, undated, 
and consists of only the front page, in light of all of the 
other service department information of record, to include 
the fact that the veteran was not medically retired, the 
Board is left with no other plausible conclusion but that 
this report does not reflect the final findings reached by 
the Army. 

In light of the foregoing, while the Board empathizes with 
the veteran's disabilities, based on the available 
evidentiary record, the Board must conclude that, based upon 
a preponderance of the evidence, his own actions resulted in 
accidental injuries sustained while under the influence of 
intoxicating liquor.  These actions involved deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of the probable consequences.  Hence, the 
evidence overwhelmingly establishes that intoxication on the 
part of the veteran was the proximate cause of the accident 
and his injuries.  Hence, the Board concludes that the 
accident and the resulting injuries were a result of his own 
willful misconduct.  38 C.F.R. §§ 3.1, 3.301.  The benefit 
sought on appeal is denied.


ORDER

The injuries sustained by the veteran in a June 14, 1986 
motorcycle accident were the result of his own willful 
misconduct.  The appeal on this issue is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

